On June 10,1998, the Defendant was sentenced to ten (10) years in the Montana State Prison. In Cause No. BDC-93-104, for Count I, II, and IV, the Court revokes his suspended sentence on all three Counts and imposes a ten (10) year sentence on each count to the Montana State Prison. These Counts are to run concurrently to each other and also to the sentences imposed in BDC-97-300 and CDC-97-372. The Defendant is given credit for 168 days for time already served.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Bethany Schendel. The state was represented by Brant Light.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence *85Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 13th day of August, 1998.
DATED this 1st day of September, 1998.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Bethany Schendel for representing Steven Robb in this matter.